Citation Nr: 0715472	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  04-07 281A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for claimed 
hypothyroidism, status post Graves's disease.  

2.  Entitlement to service connection for a claimed the 
claimed residuals of a hysterectomy.  

3.  Entitlement to service connection for claimed refractive 
error with amblyopia and residual osotropic hyperopia of the 
left eye.  

4.  Entitlement to service connection for claimed residuals 
of a foreign body of the left eye.  

5.  Entitlement to service connection for a claimed 
innocently acquired psychiatric disorder.  

6.  Entitlement to service connection for claimed irritable 
bowel syndrome (IBS).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from October 1972 to 
December 1978.  She also served in the Army Reserve, with 
periods of active duty for training including from January to 
July, and from October to December, in 1984; from January to 
April of 1985; from March to July 1990; from October 1990 to 
February 1991; and from November 1991 to April 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision issued 
by the RO.  

The veteran's appeal also initially included the issues of 
service connection for left foot, right knee, left knee and 
lumbar spine disorders.  These claims were all granted in 
March 2006, however.  

The claim of service connection for IBS is addressed in the 
REMAND portion of this document and is being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  




FINDINGS OF FACT

1.  The currently demonstrated hypothyroidism, status post 
Graves's disease, is not shown to be due to any event or 
incident of the veteran's active service or any period of 
active duty for training.  

2.  The veteran underwent a hysterectomy subsequent to her 
period of active service; the underlying pathology is not 
shown to due to an event or incident of her active service or 
any period of active duty for training.  

3.  The currently demonstrated refractive error with 
amblyopia and residual osotropic hyperopia of the left eye is 
not a disability for VA purposes or a developmental condition 
that underwent an abnormally high rate of worsening during 
active service.  

4.  The veteran currently is not shown to have any residual 
manifestations due to a foreign body of the left eye that was 
treated in service.  

5.  The veteran currently is not shown to have an innocently 
acquired psychiatric disorder due to an event or incident of 
her service.  



CONCLUSIONS OF LAW

1.  The veteran's disability manifested by hypothyroidism, 
status post Graves's disease, is not due to disease or injury 
that was incurred in or aggravated by active service or 
active duty for training, nor may it be presumed to have been 
incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2006).  

2.  The veteran does not have a disability manifested by 
hysterectomy due to disease or injury that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.303 (2006).  

3.  The veteran does not have an acquired eye disability 
manifested by refractive error with amblyopia and residual 
osotropic hyperopia of the left eye due to disease or injury 
that was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.159, 3.303 (2006).  

4.  The veteran does not have a disability manifested by the 
residuals of a foreign body of the left eye due to disease or 
injury that was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.303 (2006).  

5.  The veteran does not have an innocently acquired 
psychiatric disability due to disease or injury that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Applicable law and regulations

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist her  with the development of 
facts pertinent to her claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and afforded her  VA examinations 
addressing her claimed eye and psychiatric disorders.  For 
reasons described in further detail hereinbelow, examinations 
addressing the etiology of her claimed hyperthyroidism and 
hysterectomy are not "necessary" under 38 U.S.C.A. 
§ 5103A(d) in this case.  

Moreover, there is no indication from the claims file of 
additional medical treatment for which the RO has not 
obtained, or made sufficient efforts to obtain, corresponding 
records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
her claims in a July 2002 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by her and which portion VA would 
attempt to obtain on her behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  The Federal Circuit further held that 
such a letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.  

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, 20 Vet. App. 537 
(2006).  In this decision, the Court determined that VCAA 
notification did not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  

Additionally, the Court found that a Supplemental Statement 
of the Case, when issued following a VCAA notification 
letter, satisfied the due process and notification 
requirements for an adjudicative decision as required under 
the Federal Circuit's Mayfield decision.  

Here, the noted VCAA letter was issued prior to the appealed 
rating decision, thus posing no procedural concerns in view 
of the Mayfield decisions.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

Here, the veteran was notified of VA's practices in assigning 
disability evaluations and effective dates in a March 2006 
letter.  In any event, any deficiencies of such notification 
would not be prejudicial in this case, involving only service 
connection claims.  

With service connection cases, no disability rating or 
effective date is assigned when service connection is denied.  
Also, in cases where service connection is granted, it is the 
responsibility of the agency of original jurisdiction (here, 
the RO) to address any notice defect with respect to the 
rating and effective date elements when effectuating the 
award.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of her claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  


II.  Applicable law and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6(a).  

38 U.S.C.A. § 101(24) makes a clear distinction between those 
who have served on active duty from training, as well as 
those who have served on inactive duty for training.  Paulson 
v. Brown, 7 Vet. App. 466, 470 (1995).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including endocrinopathies 
and psychoses, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Congenital or developmental defects, refractive error of the 
eye, personality disorders, and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  


III.  Hypothyroidism

The Board has reviewed the veteran's service medical records 
from the noted periods of active service and observes that 
they are entirely negative for complaints of, or treatment 
for, any thyroid problems.  A physical profile report from 
April 1998 indicates hyperthyroidism and Graves's disease, 
but there is no indication that this assessment was made in 
conjunction with a period of active duty for training.  

Subsequently, the only medical evidence of record addressing 
hypothyroidism is a May 2003 privately conducted VA eye 
examination report, which contains a diagnosis of a 
hypothyroid disorder.  No further discussion of this disorder 
was provided, however.  

To date, the RO has not afforded the veteran a VA examination 
for the express purpose of an opinion as to the etiology of 
her claimed thyroid disorder.  

Such an opinion is "necessary" under 38 U.S.C.A. § 5103A(d) 
when: (1) there is competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability), (2) there is evidence establishing that the 
veteran suffered an event, injury or disease in service or 
has a disease or symptoms of a disease within a specified 
presumptive period, (3) there is an indication the current 
disability or symptoms may be associated with service, and 
(4) there is not sufficient medical evidence to make a 
decision.  See 38 U.S.C.A. § 5103A(c)(4).  

In this case, however, there is no evidence linking the 
veteran's claimed disorder to service and no reasonable 
possibility that a VA examination would result in findings 
favorable to her.  Accordingly, the Board finds that an 
etiology opinion is not "necessary."  See generally Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

Consequently, the Board does not find that the competent 
medical evidence of record supports the veteran's claim.  
Currently, the only evidence of record supporting the 
veteran's claim is her own lay opinion, as indicated in her 
October 2003 Notice of Disagreement.  In this statement, she 
indicated that her Graves's disease was noted in her Army 
Reserve records in 1998.  

The veteran, however, has not been shown to possess the 
requisite medical training, expertise, or credentials needed 
to render a diagnosis or a competent opinion as to medical 
causation, including in relation to a period of active duty 
service or active duty for training.  Accordingly, her lay 
opinion cannot constitute competent medical evidence and 
lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); 
YT v. Brown, 9 Vet. App. 195, 201 (1996).  

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for hyperthyroidism, 
status post Graves's disease, and this claim must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  


IV.  Hysterectomy

The service medical records from the veteran's periods of 
active duty service and active duty for training are entirely 
negative for pelvic/reproductive system symptomatology 
indicative of the need for a hysterectomy.  

VA treatment records beginning in June 1987 show that the 
veteran was seen for chronic pelvic pain, with a nine month 
history of dyspareunia and a four month history of 
dysmenorrhea.  

Following a diagnostic laparoscopy showing multiple 
adhesions, the veteran underwent a hysterectomy and lysis of 
adhesions in July 1987.  The ovaries were not actually 
removed, and an April 1988 ultrasound revealed an enlarged 
right ovary, with numerous cysts.  None of these treatment 
records, or any subsequent treatment records, have linked the 
veteran's hysterectomy or disease requiring such with any 
event or incident of service.  

During her May 2003 privately conducted VA general medical 
examination, the veteran reported continuing pain on the 
right side of the abdomen and incontinence of urine in 
relation to her claimed partial hysterectomy.  The 
examination revealed some right lower quadrant tenderness, 
and the examiner rendered a diagnosis of a partial 
hysterectomy, with no further commentary.  

Absent any evidence of a causal link between the veteran's 
hysterectomy and service, the Board finds that a further VA 
examination addressing the nature and etiology of the 
veteran's disorder is not "necessary" under 38 U.S.C.A. 
§ 5103A(d), as there exists no reasonable possibility that 
such examination would result in favorable findings.  See 
generally Wells v. Principi, supra.  

Currently, the only evidence of record supporting the claim 
is the veteran's own lay opinion, as indicated in her October 
2003 Notice of Disagreement.  Again, however, the veteran has 
not been shown to possess the requisite medical training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  

Accordingly, her lay opinion cannot constitute competent 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. at 494-95.  

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for a hysterectomy, and 
this claim must be denied.  Again, 38 U.S.C.A. § 5107(b) is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. at 55.  


V.  Eye disorders

The service medical records from the veteran's period of 
active duty from 
October 1972 to December 1978 indicate no treatment for eye 
symptomatology other than refractive error.  

The veteran's October 1978 separation examination report 
indicated that her left eye vision was 20/50 uncorrected but 
20/20 with correction.  

In July 1984, the veteran was treated at a military facility 
for a possible foreign body in the left eye, present since 
the day before.  It was noted that the eye was rinsed, and an 
eye lash was removed.  The veteran was advised to purchase 
over-the-counter Visine.  

The veteran's October 1987 retention examination report for 
the Army Reserve indicates that she had refractive error of 
the left eye that was not fully corrected with glasses 
(20/50).  The accompanying Report of Medical History 
indicates that she had had eye surgery at the age of five.  

In April 1990, the veteran was seen at Fort Belvoir, Virginia 
after being informed that her glasses did not change her 
visual acuity.  "Lazy-eye" of the left eye was noted, and 
the veteran reported having a history of surgery at the age 
of five that corrected this disorder until in the past few 
years.  

The examiner noted hyperopia and astigmatism and 
hyperdeviation.  The veteran was also treated for complaints 
of eye strain through reading glasses during the same month, 
and the examiner indicated that she was not adapting to her 
prescription.  

In February 1992 and June and July of 1993, the veteran was 
treated at Fort Belvoir for blepharitis of both eyes.  Some 
blepharitis debris was noted in July 1993, and the 
blepharitis was described as mild.  

The May 2003 privately conducted VA eye examination revealed 
best corrected vision of 20/20-2 at far and 20/20 at near in 
the right eye and 20/30-2 at far and 20/25 at near in the 
left eye.  There were no afferent papillary defects, ptosis 
or any other abnormalities.  The Goldmann perimeter visual 
field testing was full.  The examiner rendered diagnoses of 
residual esotropic hyperopia and refractive error with mild 
amblyopia of the left eye.  

In other words, the May 2003 VA examination revealed no 
current left eye disability except for that constituting 
refractive error of the eye; under 38 C.F.R. § 3.303(c), this 
is not considered a disease or injury within the meaning of 
applicable VA regulations.  

The Board is aware that, under VAOPGCPREC 67-90 (July 18, 
1990), service connection may be granted for such disorders 
which either first manifested themselves during service or 
which preexisted service and progressed at an abnormally high 
rate therein, but there is no indication that this has 
happened in this case.  

There is also no evidence suggesting a current disability as 
a result of the veteran's July 1984 treatment for a foreign 
body, as her recent eye examination was otherwise within 
normal limits.  

Currently, the only evidence of record supporting the 
veteran's claims is her own lay opinion, as indicated in her 
October 2003 Notice of Disagreement.  Lacking the requisite 
medical training or credentials needed to render a diagnosis 
or a competent opinion as to medical causation, her lay 
statements cannot constitute medical evidence and lack 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. at 
494-95.  

Overall, the preponderance of the evidence is against the 
veteran's claims of service connection for refractive error 
with amblyopia and residual osotropic hyperopia and residuals 
of a foreign body of the left eye, and these claims must be 
denied.  Again, 38 U.S.C.A. § 5107(b) is not applicable in 
this case because the preponderance of the evidence is 
against the veteran's claims.  See Gilbert v. Derwinski, 1 
Vet. App. at 55.  


VI.  Psychiatric disorder

As a preliminary matter, the Board notes that the RO has 
cited to the regulations governing post-traumatic stress 
disorder (PTSD) in conjunction with the veteran's claim.  VA 
regulations reflect that symptoms attributable to PTSD are 
often not manifested in service.  

Accordingly, service connection for PTSD requires a current 
medical diagnosis of PTSD (presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
in-service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128, 138 (1997) (citing Moreau v. Brown, 9 Vet. 
App. 389, 394-95 (1996)).  

Nevertheless, the evidence of record is entirely negative for 
a diagnosis of a current psychiatric disability, including 
PTSD.  The examiner who conducted the veteran's privately 
held June 2003 VA psychiatric examination reviewed the claims 
file and considered her reported history of a rape but found 
no basis for an Axis I psychiatric diagnosis.  

The VA examiner noted that the veteran "did have some 
symptoms of [PTSD] and depression in 1975 and perhaps for 
some time thereafter," but it was not clear that she had 
ever met the criteria for PTSD.  Also, the examiner 
determined that the veteran, who denied other psychiatric 
treatment, had "no clear social or occupational dysfunction 
. . . at this time."  

As indicated, the veteran has attributed her claimed disorder 
to an in-service rape, and the Board is aware that the RO has 
not taken supplementary steps to corroborate this incident, 
other than to provide a questionnaire in conjunction with the 
July 2002 VCAA letter.  

Given the absence of a current Axis I diagnosis, the Board 
finds that such development is not necessary, as the result 
of such action could not change the outcome of the veteran's 
claim in view of the absence of a diagnosis.  This 
preliminary determination will, accordingly, not prejudice 
the veteran.  See Bernard v. Brown, 4 Vet. App. at 384.  

The only evidence of record supporting the veteran's claim is 
her own lay opinion, as indicated in her October 2003 Notice 
of Disagreement.  However, the veteran has not been shown to 
possess the requisite mental health or medical training or 
credentials needed to render a diagnosis of PTSD or any other 
innocently acquired psychiatric disorder.  Accordingly, her 
lay statements cannot constitute medical evidence and lack 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. at 
494-95.  

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for a psychiatric 
disorder, to include as due to rape, and this claim must be 
denied.  Again, 38 U.S.C.A. § 5107(b) is not applicable in 
this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. at 55.  



ORDER

Service connection for hypothyroidism, status post Graves's 
disease, is denied.  

Service connection for the residuals of a hysterectomy is 
denied.  

Service connection for refractive error with amblyopia and 
residual osotropic hyperopia of the left eye is denied.  

Service connection for the claimed residuals of a foreign 
body of the left eye is denied.  

Service connection for a claimed innocently acquired 
psychiatric disorder is denied.  



REMAND

In regard to her claim of service connection for IBS, the 
Board notes that the veteran was treated for diarrhea in 
August 1976, during service.  Her Army Reserve records 
indicate a history of intestinal problems, including colitis.  

The veteran underwent a privately conducted  July 2004 VA 
examination, with an examiner who reviewed the claims file 
and noted her reports of IBS since 1975.  The examiner opined 
that an etiology opinion regarding the veteran's claim could 
not be rendered "without resorting to mere speculation" and 
that, without laboratory or x-ray tests done, there was "not 
enough information" about episodes of the claimed disorder.  

The phrasing of this opinion, which is far from conclusive in 
nature, suggests that additional laboratory testing may be 
helpful in resolving the veteran's claim.  

The July 2004 VA examination report, however, contains only 
CBC findings of white blood count, hemoglobin, and 
hematocrit, as well as a cursory examination of the abdomen.  
A more comprehensive examination is thus "necessary" under 
38 U.S.C.A. § 5103A(d).  

Accordingly, the remaining issue is REMANDED to the RO for 
the following action:

1.  The veteran should be afforded a VA 
gastrointestinal examination, with an 
appropriate examiner, to determine the 
nature and etiology of her claimed IBS.  
The veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed, to 
include appropriate laboratory testing.  
If no laboratory testing is necessary or 
feasible, the examiner should provide an 
explanation for this determination.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that any IBS, if 
present, is etiologically related to an 
event or incident of the veteran's active 
duty service.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.  

2.  After completion of the above 
development, the veteran's claim of 
service connection for IBS should be 
readjudicated.  If the determination 
remains adverse to the veteran, she and 
her representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


